First Eagle Funds 1345 Avenue of the Americas New York, NY 10105 FEF Distributors, LLC 1345 Avenue of the Americas New York, NY 10105 November 29, 2011 VIA EDGAR Bo Howell U.S. Securities and Exchange Commission Division of Investment Management treet, NE Washington, DC 20549 Re:First Eagle Funds (the “Registrant”) File Nos. 333-177595 and 811-7762 Request for Acceleration Dear Mr. Howell: Pursuant to the requirements of Rule 461 under the Securities Act of 1933, the undersigned officers of the Registrant and its principal underwriter, FEF Distributors, LLC, respectfully request that the effectiveness of the Registrant’s Registration Statement, as amended by Pre-Effective Amendment No. 1, filed on November 28, 2011 (the “Amendment”), be accelerated to November 29, 2011, or as soon as practicable thereafter.It is our understanding that you previously discussed the possible acceleration of the Amendment with Robert A. Zecher of Shearman & Sterling LLP. Thank you for your prompt attention to the Amendment and to our request for acceleration of the effective date of the Amendment.Please contact Mr. Zecher at (212) 848-4763 if you have any questions or need further information. Sincerely yours, /s/Mark Goldstein Name:Mark Goldstein Title:CCO Company:First Eagle Funds /s/Mark Goldstein Name: Mark Goldstein Title: GC and Secretary Company: FEF Distributors, LLC
